UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-50912 DELTA SEABOARD INTERNATIONAL, INC. (Exact Name Of Registrant As Specified In Its Charter) Texas 88-0225318 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of each of the issuer’s classes of equity as ofNovember 15,2010 is 68,342,250 shares of common stock and 3,769,626 shares of preferred stock. Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATION 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4T. CONTROLS AND PROCEDURES 15 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. SUBMISSION OF MATERS TO A VOTE OF SECURITY HOLDERS 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 15 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Financial Statements Financial Statements Unaudited Consolidated Balance Sheets -September 30, 2010and December 31, 2009 4 Unaudited Consolidated Statements of Operations - Three and Nine Months EndedSeptember 30,2010 and2009 5 Unaudited Consolidated Statements of Cash Flows - Nine Months EndedSeptember 30,2010 and2009 6 Notes to Unaudited Consolidated Financial Statements 7 DELTA SEABOARD INTERNATIONAL, INC. (Formerly HAMMONDS INDUSTRIES, INC.) Consolidated Balance Sheets (Unaudited) September 30, 2010 December 31, 2009 Assets Current assets: Cash and cash equivalents $ $ Certificate of deposit - Trading securities Accounts receivable, less allowance for doubtful accounts of $208,130 Accounts receivable - related parties - Inventories Deposits forpipe inventorypurchases - Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulateddepreciation and amortization Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ $ Dividends payable - Short-term notes payable Notes payable - related parties - Current installments of long-term debt Total current liabilities Long-term debt, less current installments Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock, $0.0001 par value, authorized 5,000,000 shares; 3,769,626 and 0 shares issued and outstanding, respectively - Common stock, $0.0001 par value, authorized 195,000,000 shares; 68,342,250 and 43,503,082 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited financial statements. Back to Table of Contents 4 DELTA SEABOARD INTERNATIONAL, INC. (Formerly HAMMONDS INDUSTRIES, INC.) Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Costs and expenses: Cost of sales Selling, general and administrative Total operating expenses Operatingincome (loss) ) ) Other income (expenses): Interest and dividend income Lawsuit settlement - - 700,000 - Bankruptcy settlement - - - Unrealized losses on trading securities ) 99 ) ) Interest expense ) Other income Total other income (expense) Loss before income tax ) ) (610,224 ) Income tax expense Net income (loss) $ $ ) $ ) $ (627,171 ) Preferred dividends: Regular dividends (60,000 ) - ) - Net loss applicable to common shareholders $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ (0.01
